 

 

 

EDCA Bill of Costs (Rev. 01/11)

j

Se are
———<—-

UNITED STATES DISTRICT COURT _

 

JAN 30 2019

 

 

for the
Eastern District of California cA CER aE CALI GouRT A
K.E.C., a minor, by and through his Guardian ) " OEPyY cE
Ad Litem, Deniz Gonzalez )
Vv. . ) Case No.: 1:14-CV-01089-LJO-JLT
COUNTY OF KERN, a public entity, et. al. )
)
BILL OF COSTS
Judgment having been entered in the above entitled action on 10/06/2017 against _ Plaintiffs ’
the Clerk is requested to tax the following as costs: ome
Fees of the Clerk ........ccccsecceeecseseeeeceeeecteeeseeeueteeuusetaveeenueeaurs /  § 0.00
Fees for service of summons and subpoena ...........ccccccvececccuvesvuceveseverecesucs 0.00 ;
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case...... 24026 i p
Fees and disbursements for printing ............+000ees Leveveeeeeeeveeeeees tate n een eeens 8.00
Fees for witnesses itemize on page tv0) vccccccccevecvvvecucee vsesucacacesaveceueueuenevens 0.00
Fees for exemplification and the costs of making copies of any materials where the copies are -
necessarily obtained for use in the CaSC.. 6... cece cece etre nee e eter e te teeeentbeeeens 0.00
Docket fees under 28 U.S.C. 1923 ..........ecceeeeeees CEC r acces eee een e nese etnenees ——i.00
Costs as shown on Mandate of Court of Appeals.......... eeeetesteeveveevevuuuvesusennes «00
Compensation of court-appointed experts 0... ...c ccc ese eee cece eect eee eeeeeeeeeee erates 0.00
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 ..... 0,00
Other costs (please itemise)... ccc c cece ccc c ee es eres eet cceneeetseessearerreseseuseeeseres 0.00

TOTAL s aero

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.
| Affidavit

1 declare under penalty of perjury that the foregoing costs are allowable by law, are correctly stated, were necessarily
incurred and that the services for which fees have been charged were actually and necessarily performed. A copy of this bill has
been served on all parties in the following manner:

 

 

iv] Electronic service : J First class mail, postage prepaid

[] Other:
s/ Attorney: /s/ Marshall S. Fontes
Name of Attorney: Marshall S. Fontes

 

 

 

 

 

 

For: _Deputy Jason Ayala and Deputy Jason Bathe Date: __ 10/17/2017 __
Name of Claiming Party
Taxation of Costs
Costs are taxed in the amount of and included in the judgment.

i130 [2614

° . By: i
Marianne Matherty, Clerk Deputy lerk ‘Date

 

 
